DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note:
The previous non-final office action addressed claims 1-32 which had been cancelled under a preliminary amendment of 06/14/2021 that had not been entered. The amendment is now entered, the previous rejections under 35 USC 102(a) and Double Patenting are hereby withdrawn since they do not apply to the instant claims 33-44.

Specification
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In paragraph [0134] of the specification, on line 5, change 1802 to recite 1808.


Allowable Subject Matter
Claims 33-44 are allowed.


	Regarding Claim 33, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 33, and specifically comprising the limitation of “coupling a micro device light by a first optical layer into the micro device structure and reflect a light created by a first color conversion layer towards a second optical layer, coupling a remaining light from an LED and light generated by the first color conversion layer into a second color conversion layer; and preventing the light from the second color conversion layer to go back to the first color conversion layer” including the remaining limitations.
	Claims 34-44 are allowable, at least, because of their dependencies on claim 33.

Examiner Note: Sugiura et al (US PG Pub. No. 2014/0167599) discloses in figures 6: a method of integrating first (25A) and second (35A) color conversion layers and a reflective material (19) to prevent light loss but fails to provide a means of preventing second light from returning to the first color conversion layer. This structure was not found in the prior art.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879